Exhibit 21 Subsidiaries of Conseco, Inc. Name State or Other Jurisdiction 3037953 Nova Scotia Company Nova Scotia 40|86 Advisors, Inc. Delaware 40|86 Mortgage Capital, Inc. Delaware American Life and Casualty Marketing Division Co. Iowa Association Management Corporation Illinois Bankers Conseco Life Insurance Company New York Bankers Life and Casualty Company Illinois BLC Financial Services, Inc. Illinois C.P. Real Estate Services Corp. New Jersey Carmel Fifth, LLC Delaware CDOC, Inc. Delaware Codelinks, LLC Indiana Colonial Penn Life Insurance Company Pennsylvania Conseco Data Services (India) Private Limited India Conseco Health Insurance Company Arizona Conseco Health Services, Inc. Pennsylvania Conseco Insurance Company Illinois Conseco Life Insurance Company Indiana Conseco Life Insurance Company of Texas Texas Conseco Management Services Company Texas Conseco Marketing, L.L.C. Indiana Conseco Securities, Inc. Delaware Conseco Services, LLC Indiana Design Benefit Plans, Inc. Illinois Hawthorne Advertising Agency Incorporated Pennsylvania K.F. Agency, Inc. Illinois K.F. Insurance Agency of Massachusetts, Inc. Massachusetts NAL Financial Group Inc. Delaware Performance Matters Associates of Texas, Inc. Texas Performance Matters Associates, Inc. Delaware ResortPort Holding of Delaware, Inc. Delaware Washington National Insurance Company Illinois
